DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Applicant's election without traverse of Group III (Invention III) in the reply filed on 07/07/2022 is acknowledged.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 14-18 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012112777 (08/23/2012; IDS filed 11/13/2020) in view of EP2479263 (07/25/2012; IDS filed 11/13/2020), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; IDS filed 11/13/2020), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; IDS filed 11/13/2020).
	
WO2012112777 teaches a process for the purification of 2'-fucosyllactose (2'-FL) which is the same HMO that is purified in the instant application, comprising purification of 2'-fucosyllactose from E. coli fermentation broth, where passage of the 2'-FLcontaining fraction through anion-exchange and cation exchange columns can remove excess protein/DNA/caramel body contaminants, and where WO2012112777 lists some resins tested successfully for this purpose (see entire publication and claims especially claims 1-10, Example 4, and page 29, lines 3-6).

EP2479263 teaches a process for purification of 2'-fucosyllactose comprising culturing recombinant E. coli expressing alpha-1,2-fucosyltransferase in culture medium to produce 2'-fucosyllactose; applying culture supernatant from the production step to a bed of activated charcoal; the bed washed with distilled water to remove salts and amino acids and 2'-fucosyllactose eluted with ethanol; the ethanol evaporated in a rotary evaporator and the residue containing 2'-fucosyllactose is filtrated via 10 kDa crossflow module; the remaining salts removed by electrodialysation and endotoxins removed by filtration using a crossflow module; and 2'-fucosyllactose is separated from lactose and fucose using gel permeation chromatography (see entire publication and claims especially paragraphs [0098] – [0105]).

Saufi et al. teach simultaneous anion and cation exchange chromatography of whey proteins using a customizable mixed matrix membrane (MMM), where the MMM comprises an anionic resin and a cationic resin.  Saufi et al. teach that the MMM comprising an anionic resin and a cationic resin was used to bind both basic and acidic proteins simultaneously from whey in a single pass.  Saufi et al. teach that resins with differing adsorptive functionalities can be conveniently embedded within a single membrane at any desired ratio, which presents the opportunity to customize an adsorptive membrane to suit the expected profile of a raw feed stream.  See entire publication especially section “3. Results and discussion”, pages 9005-9.

Sarney et al. teach recovery of biologically active oligosaccharides from milk including 2-fucosyllactose and 3-fucosyllactose using a combination of enzymatic treatment with beta-galactosidase to remove lactose and nanofiltration (see entire publication especially section “RESULTS AND DISCUSSION”, pages 463-6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed the invention by modifying the method of WO2012112777 such that the beta-galactosidase taught by Sarney et al. is added to the culture supernatant from the production step, biomass is separated from the culture medium containing the produced 2'-fucosyllactose using ultrafiltration,  the residue containing 2'-fucosyllactose is applied to the anionic resin and a cationic resin taught by WO2012112777 and/or Saufi et al., the remaining salts removed by electrodialysation, the solution containing 2'-fucosyllactose subjected to nanofiltration taught by Sarney et al. and is concentrated to a concentration of greater than 100 g/L by vacuum evaporation, and the purified solution is subjected to filtration using a crossflow module in order to remove endotoxins as taught by EP2479263, treating the purified solution with activated carbon, and spray-drying the purified solution, wherein any one of the purification steps is repeated in order to obtain a purified solution containing 2'-fucosyllactose at a purity of > 70 %.  One of ordinary skill in the art would have been motivated to do this in order to obtain a simple and efficient method for purifying large amounts of 2'-fucosyllactose having the recited purity of 70% or more and yield of 75% or more, wherein any one of the purification steps is repeated in order to obtain the recited purity and yield.  It would have been obvious to one of ordinary skill in the art to diafiltrate the fermentation broth and treating the purified solution with activated carbon as recited in claims 16 and 18 as routine optimization and/or as desired as routine optimization and/or as desired in order to obtain optimal purification of the 2'-fucosyllactose.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 10377787 (08/13/2019; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a process for the purification of a neutral human milk oligosaccharide in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the neutral human milk oligosaccharide is selected from the group consisting of 3- fucosyllactose, 2', 3-d ifucosyl lactose, lacto-N-triose II, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-neofucopentaose, lacto-N-fucopentaose II, lacto-N- fucopentaose III, lacto-N-fucopentaose V, lacto-N-neofucopentaose V, lacto-N-difucohexaose I, lacto-N-difucohexaose II, 6' -galactosyl lactose, 3'- galactosyl lactose, lacto-N-hexaose and lacto- N-neohexaose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the solution obtained in step i) to nanofiltration; iii) subjecting the separated fermentation broth obtained in step ii) to a cation exchanger or to an anion exchanger to obtain a solution; iv) subjecting the solution obtained in step iii) to the cation or anion exchanger not used in step iii); v) subjecting the solution obtained from step iv) to nanofiltration or reverse osmosis or vacuum evaporation or electrodialysis to obtain a purified solution of the neutral human milk oligosaccharide; vi) optionally treating the purified solution obtained after step iv) or step v) with activated carbon; and vii) spray-drying the purified solution obtained after step v) or vi), wherein the neutral human milk oligosaccharide in the purified solution obtained after step v) or after step vi), has a purity of 70% as determined by HPLC.  Thus, the teachings anticipate the claimed invention.



Conclusion

7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652